DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 03/17/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,820,082. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-25 of U.S. Patent No. 10,820,082 are clearly anticipated or similar in scope to the rejected claims 1-20 of the U. S. Pat. App (No. 17/204,881) with only obvious wording variations. For example:
U. S. Pat. App No. 17/204,881
U. S. Patent No. 10,820,082
A display apparatus, comprising: a display panel configured to display an image by emitting light, the display panel having a first area, a second area, and a third area; a first generating device in the first area; a second generating device in the second area; and a 

22. The display apparatus according to claim 21, further comprising a second sound generating device on another one of the first, second, and third areas.
23. The display apparatus according to claim 22, further comprising a third sound generating 


U. S. Pat. App No. 17/204,881
U. S. Pat. App. No. 17/204,881
A display apparatus, comprising: a display panel configured to display an image by emitting light, the display panel having a first area, a second area, and a third area; a first generating device in the first area; a second generating device in the second area; and a third generating device in the third area, the third generating device including an oval- shaped bobbin.
1. A display apparatus, comprising: a display panel configured to display an image; an actuator on a rear surface of the display panel and configured to vibrate the display panel; and a metal plate between the display panel and the actuator, the actuator being mounted on a rear surface of the metal plate, wherein the actuator includes: a plate; a magnet and a center pole on the plate; and an oval-shaped bobbin around the center pole.  
2. The display apparatus of claim 1, wherein the magnet forms the center pole.  
3. The display apparatus of claim 1, wherein a ratio of a long axis diameter to a short axis 
4. The display apparatus of claim 1, wherein the bobbin is formed of a polyimide film.  
5. The display apparatus of claim 1, wherein: the actuator further includes a coil around the bobbin; and the coil includes a first metal layer and a second metal layer for covering the first metal layer.  
6. The display apparatus of claim 5, wherein the first metal layer includes aluminum (Al) and the second metal layer includes one among copper (Cu), silver (Ag), and gold (Au).  
7. The display apparatus of claim 1, further comprising a supporting member on the rear surface of the display panel, wherein the actuator is connected between the display panel and the supporting member.  
8. The display apparatus of claim 1, wherein a size of the metal plate is larger than a size of the actuator.  



Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saiki et al. (U. S. Pat. App. Pub. No. – 2011/0044489) in view of Wu (U. S. Pat. App. Pub. No. – 2005/0069165).
	Regarding claim 1, Saiki et al. disclose a display apparatus (100), comprising: a display panel configured to display an image (100) by emitting light, the display panel having a first area (near 102), a second area (near 102), and a third area (near 102); a first generating device (102) in the first area; a second generating device (102) in the second area; and a third generating device (102) in the third area. But Saiki et al. may not specially teach the third generating device including an oval- shaped bobbin as claimed. Wu disclose a similar structured display apparatus ([0004]) comprising a sound generating device having an oval-shaped bobbin (50). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide the oval-shaped bobbin of Wu for one or more of any generating devices of the display apparatus taught by Saiki et al., in order to increase desirable acoustic output for the display apparatus.
	Regarding claim 15, Saiki et al. and Wu may not specially teach that a ratio of a long axis
diameter to a short axis diameter in the oval-shaped bobbin is between 1.3:1 and 2.0:1 as claimed. Since providing suitable configured bobbin for a sound generating device is very well known in the art (Official Notice), and Wu also suggests further modification of the speaker assembly ([0016-0017]), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable configured bobbin , such as a ratio of a long axis diameter to a short axis diameter in the bobbin is between 1.5:1, for the sound generating device of the display apparatus taught by Saiki et al. over Wu, in order to provide desirable acoustic output, especially for certain display apparatus (customization).

	Regarding claim 18, Saiki et al. further disclose the display apparatus, wherein a size of the third area is larger than a size of the first area and a size of the second area (Fig. 14) as claimed.
	Regarding claim 19, Saiki et al. further disclose the display apparatus, wherein a size of the third area is same as a size of the first area and a size of the second area (Fig. 14) as claimed.
	Regarding claim 20, Saiki et al. further disclose the display apparatus, wherein at least one of the first sound generating device and the second sound generating device includes a magnet, a center pole, an oval-shaped bobbin, and a coil (Fig. 15).  
9.	Claims 2-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saiki et al. (U. S. Pat. App. Pub. No. – 2011/0044489) in view of Wu (U. S. Pat. App. Pub. No. – 2005/0069165), and further in view of Asada et al. (U.S. Pat. No. 6,731,764).
	Regarding claims 2-5, neither Saiki et al. nor Wu specially teach in detail for a partition as claimed. Asada et al. disclose a similar structured display apparatus (Figs. 54 and 58) comprising a partition (320) located in between sound generating devices (311, 312). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable numbers partition of Asada et al. between each 
	Regarding claims 6-7, based on the rejection above, Saiki et al. further disclose the display apparatus, wherein the at least one bent portion is disposed toward the at least one or more of the first sound generating device, the second sound generating device, and the third sound generating device (Fig. 14) as claimed.  
	Regarding claim 8, neither Saiki et al. nor Wu specially teach in detail for a partition as claimed. Asada et al. disclose a similar structured display apparatus (Figs. 54 and 58) comprising a partition (320) located in between sound generating devices (311, 312). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable numbers partition of Asada et al. between each generating devices of each area, for the display apparatus taught by Saiki et al. and Wu, in order to increase desirable acoustic output for the display apparatus.
	Regarding claims 9-10, based on the rejection above, Saiki et al. further disclose the display apparatus, wherein the at least one bent portion is disposed toward the at least one or more of the first sound generating device, the second sound generating device, and the third sound generating device (Fig. 14) as claimed.  
	Regarding claim 11, based on the rejection above, Asada et al. further disclose the display apparatus, wherein the one or more protrusions (320) is configured to extend toward the third sound generating device (Figs. 54 and 58).
	Regarding claims 12-14, neither Saiki et al. nor Wu specially teach in detail for a partition as claimed. Asada et al. disclose a similar structured display apparatus (Figs. 54 and 58) comprising a partition (320) located in between sound generating devices (311, 312). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable numbers partition of Asada et al. between each generating devices of each area, for the display apparatus taught by Saiki et al. and Wu, in order to increase desirable acoustic output for the display apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.



/SUHAN NI/Primary Examiner, Art Unit 2651